Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-049339, filed on March 18, 2019.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on February 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Konda et al (US 2014/0257731 A1) (herein after Konda), and further in view of Handa et al (US 2007/0086103 A1) (herein after Handa.)

	Regarding Claim 1, Konda teaches, a signal processing circuit (Fig. 1: offset estimation device 40 and computation unit 200) for processing a first detection signal (Fig. 4: X-axial component), a second detection signal (Fig. 4: Y-axial component), and a third detection signal (Fig. 4: Z-axial component) that have correspondences with components in three mutually different directions of a magnetic field at a reference position (Fig. 4, ¶ 0088: offset 400), the first to third detection signals being output from a magnetic sensor device (Fig. 1: magnetic sensor 20) that generates the first to third detection signals, Fig. 1, ¶ 0040: ; Examiner interpretation: obtaining a vector physical amount data) and second processing (Fig. 1, ¶ 0057; Examiner interpretation: determination of the reliability of the measurement data), with a set of values of the first to third detection signals at a certain timing being taken as measurement data (Fig. 4: geomagnetic data) and with coordinates that represent the measurement data in an orthogonal coordinate system that is defined by three axes for expressing the values of the first to third detection signals being taken as a measurement point (Fig. 4: measurement data 401; measurement data 402), 
the first processing including determining center coordinates of a virtual sphere (Fig. 4, ¶ 0088: measurement data 402 are distributed on a sphere centered at an offset 400) having a spherical surface approximating a distribution of a plurality of measurement points at a plurality of timings by using four or more pieces of measurement data obtained at respective different timings (Fig. 8, ¶ 0134; Examiner interpretation: magnetic data 510 are multiple data (more than four) measured at multiple times to obtain multiple axes that intersect at an offset center 400), 
the second processing including determining whether a candidate data set (Fig. 1, ¶ 0040: multiple sets of geomagnetic data) is suitable for use in the first processing by using a determination data set (Fig. 1, ¶ 0049: vector physical amount data group D1), where the candidate data set is a set of four or more pieces of measurement data serving as candidates for the measurement data for use in the first processing (Fig. 8, ¶ 0134; Examiner interpretation: magnetic data 510 are multiple data (more than four) measured at multiple times), and the determination data set is a set of four or more pieces of measurement data that are all or part of the four or more pieces of measurement data constituting the candidate data set (Fig. 1, ¶ 0049: vector physical amount data group D1; Examiner interpretation: vector physical amount data group D1 is comprised of geomagnetic data), 
wherein the determining of whether the candidate data set is suitable for use in the first processing includes determining that the candidate data set is unsuitable for use in the first processing if four or more measurement points corresponding to the four or more pieces of measurement data constituting the determination data set in the orthogonal coordinate system satisfy a predetermined determination criterion (Fig. 1, ¶ 0057: reliability of each reference point; Examiner interpretation: the reliability of each reference point is the error that is acceptable or not) —, and otherwise, determining that the candidate data set is suitable for use in the first processing. (Fig. 1, ¶ 0053; Examiner interpretation: if the predetermined condition is met, the geomagnetic data is suitable for use in determining the sphere.)
	Konda fails to teach, — a predetermined determination criterion indicating that the four or 
	In analogous art, Handa teaches, — a predetermined determination criterion (Fig. 1, ¶ 0156; Examiner interpretation: the length of a chord of an arc that connects the measurement point on a sphere surface is determination criterion) indicating that the four or more measurement points are located on a plane or distributed over and in close vicinity of a plane — (Fig. 1, ¶ 0156; Examiner interpretation: when the measurement points are close, they’re on a shorter chord which is on a plane.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konda by the addition of the determination criterion taught by Handa to the determination criterion taught by Konda to achieve the predictable result of calculating the center of a sphere in a fast manner without using a large amount of processing [Handa: ¶ 0009; ¶ 0010.]

	Regarding Claim 2, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda further teaches, the signal processing circuit according to claim 1, further performing offset correction processing (Fig. 2, ¶ 0057: determine the reliability of each reference point), the offset correction processing including correcting an offset of the first to third detection signals to generate first to third corrected signals (Fig. 2, ¶ 0059: reliability information or reliability) by using the first to third detection signals and the center coordinates obtained by the first processing. (Fig. 2, ¶ 0057; Examiner interpretation: the measurement data is determined to be reliable then it’s outputted as a highly reliable measurement.)

	Regarding Claim 3, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda further teaches, — and the first processing including outputting the determined center coordinates as proper center coordinates only if the candidate data set is determined to be suitable for use in the first processing by the second processing. (Fig. 2, ¶  0058; ¶ 0059; Examiner interpretation: the excellent reliability information or reliability outputted is the suitable measured data.)
	Konda in view of Handa fail to teach, the signal processing circuit according to claim 1, wherein the second processing is performed in parallel with the first processing using the candidate data set.
	Handa further teaches, the signal processing circuit according to claim 1, wherein the second processing is performed in parallel with the first processing using the candidate data set, — (Fig. 1, 4, ¶ 0142; Examiner interpretation: the determining of the excellent measurement data is performed in parallel.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konda in view of Handa by the addition of determining the spherical data and correcting the spherical data offset in parallel taught by Handa to the first and second processing taught by Konda to achieve the predictable result of calculating the center of a sphere in a fast manner without using a large amount of processing [Handa: ¶ 0009; ¶ 0010.]

	Regarding Claim 4, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda further teaches, the signal processing circuit according to claim 1, wherein the first processing is performed by using the candidate data set determined to be suitable for use in the first processing by the second processing. (Fig. 1, ¶ 0059; Examiner interpretation: the reliability information that is output has been determined to be suitable.)

	Regarding Claim 5, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda further teaches, the signal processing circuit according to claim 1, wherein the number of pieces of measurement data constituting the candidate data set is five or more (Fig. 8, ¶ 0134; Examiner interpretation: magnetic data 510 are multiple data (more than five) measured at multiple times to obtain multiple axes that intersect at an offset center 400), and the number of pieces of measurement data constituting the determination data set is less than the number of pieces of measurement data constituting the candidate data set. (Fig. 1, ¶ 0058; Examiner interpretation: the highest division reliability is the only data that is output. This data quantity is less than the magnetic data 510.)

	Regarding Claim 6, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda further teaches, the signal processing circuit according to claim 1, wherein the number of pieces of measurement data constituting the determination data set is equal to the number of pieces of measurement data constituting the candidate data set. (Fig. 1, ¶ 0058; Examiner interpretation: if all the measurement data 510 are found to be high reliability, all the reliability data to be outputted will be equal to the measurement data.)

	Regarding Claim 9, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda in view of Handa fail to teach, the signal processing circuit according to claim 1, wherein the number of pieces of measurement data constituting the determination data set is four, the second processing includes processing for determining a volume of a tetrahedron having four measurement points corresponding to the four pieces of measurement data constituting the determination data set in the orthogonal coordinate system as its four vertexes, and the predetermined determination criterion is that the volume of the tetrahedron is less than or equal to a predetermined threshold.
	Handa further teaches, the signal processing circuit according to claim 1, wherein the number of pieces of measurement data constituting the determination data set is four (¶ 0029: 4 points corresponding to 4 magnetic data), the second processing includes processing for determining a volume of a tetrahedron having four measurement points corresponding to the four pieces of measurement data constituting the determination data set in the orthogonal coordinate system as its four vertexes (¶ 0029: a tetrahedron having vertices corresponding to the 4 points), and the predetermined determination criterion is that the volume of the tetrahedron is less than or equal to a predetermined threshold. (¶ 0118: the distortion of a tetrahedron having vertices corresponding to the 4 points from a regular tetrahedron is less than a specific threshold.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konda in view of Handa by the including of a determination data set of four that represents the vertices of a tetrahedron; and a determination criterion that is the volume of a tetrahedron taught by Handa to the determination data set and determination criterion respectively taught by Konda in view of Handa to achieve the predictable result of calculating the center of a sphere in a fast manner without using a large amount of processing [Handa: ¶ 0009; ¶ 0010.]

	Regarding Claim 11, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda further teaches, — and the signal processing circuit of claim 1, (Fig. 1: offset estimation device 40 and computation unit 200) —.
	Konda in view of Handa fail to teach, a magnetic sensor system comprising: a magnetic sensor device; —, wherein the magnetic sensor device includes a first magnetic sensor for generating the first detection signal, a second magnetic sensor for generating the second detection signal, and a third magnetic sensor for generating the third detection signal.
	Handa further teaches, a magnetic sensor system (Fig. 4, magnetic measurement apparatus) comprising: a magnetic sensor device (Fig. 4, 3D magnetic sensor 4); —, wherein the magnetic sensor device includes a first magnetic sensor (Fig. 4, sensor 30) for generating the first detection signal (Fig. 4, x direction components of a magnetic field vector), a second magnetic sensor (Fig. 4 sensor 32) for generating the second detection signal (Fig. 4, y direction components of a magnetic field vector), and a third magnetic sensor (Fig. 4, sensor 34) for generating the third detection signal. (Fig. 4, z direction components of a magnetic field vector.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konda in view of Handa by combining the magnetic sensor device taught by Handa with signal processing circuit taught by Handa to achieve the predictable result of detecting a magnetic field in three axes using three sensors in a fast manner without using a large amount of processing [Handa: ¶ 0009; ¶ 0010.]

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Konda et al (US 2014/0257731 A1) (herein after Konda) in view of Handa et al (US 2007/0086103 A1) (herein after Handa) as applied to claims 1 – 6, 9 and 11 above, and further in view of Nakamura et al (US 2019/0298202 A1) (herein after Nakamura.)

	Regarding Claim 7, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda further teaches, — and the predetermined determination criterion (Fig. 1, ¶ 0130; Examiner interpretation: the minimized distance is the criterion) is that a residual sum of squares obtained in determining the approximate plane is less than or equal to a predetermined threshold. (Fig. 1, ¶ 0130; Examiner interpretation: the sum of squares is the residual sum of squares. The amount of minimized distance is the threshold.)
	Konda in view of Handa fail to teach, the signal processing circuit according to claim 1, wherein the second processing includes processing for determining an approximate plane approximating a distribution of the four or more measurement points corresponding to the four or more pieces of measurement data constituting the determination data set in the orthogonal coordinate system by using a least squares method, —.
	In analogous art, Nakamura teaches, the signal processing circuit according to claim 1, wherein the second processing includes processing for determining an approximate plane (Fig. 1, ¶ 0047: the plane of the magnetic sensor unit 110) approximating a distribution of the four or more measurement points corresponding to the four or more pieces of measurement data constituting the determination data set in the orthogonal coordinate system by using a least squares method, — (Fig. 6, ¶ 0108: least-squares solution.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konda in view of Handa by the including of determining an approximate plane approximating measurement points by a least squares method taught by Nakamura to the second processing taught by Konda in view of Handa to achieve the predictable result of determining of the measurement points of a virtual sphere with a desired accuracy range. [Nakamura ¶ 0086.]

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Konda et al (US 2014/0257731 A1) (herein after Konda) in view of Handa et al (US 2007/0086103 A1) (herein after Handa) as applied to claims 1 – 6, 9 and 11 above, and further in view of Olson et al (US 2009/0212766 A1) (herein after Olson.)

	Regarding Claim 10, Konda in view of Handa teaches the limitations of claim 1, which this claim depends on.
	Konda further teaches, — a magnetic sensor device (Fig. 1: magnetic sensor 2); and the signal processing circuit of claim 1 (Fig. 1: offset estimation device 40 and computation unit 200), — and the magnetic sensor device generates the first to third detection signals. (Fig. 1, ¶ 0037: An X-axial component, a Y-axial component and a Z-axial component.)
	Konda in view of Handa fail to teach, a position detection device comprising: a magnetic field generator that generates a predetermined magnetic field; — wherein the magnetic field generator is able to change its relative position with respect to the magnetic sensor device along a predetermined spherical surface, —.
	In analogous art, Olson teaches, a position detection device (Fig. 1, joystick 10) comprising: a magnetic field generator (Fig. 1, a magnet 16) that generates a predetermined magnetic field (Fig. 1, ¶ 0002: the flux density); — wherein the magnetic field generator is able to change its relative position with respect to the magnetic sensor device along a predetermined spherical surface (Fig. 1, ¶ 0002), —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konda in view of Handa by the combining the position detection device and the magnet taught by Olson with the signal processing circuit taught by Konda in view of Handa to achieve the predictable result of detecting a magnetic field from a magnetic field generator in three axes using a cost-effective method [Olson ¶ 0006.]

Allowable Subject Matter
8.	Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the second processing includes processing for determining a first correlation coefficient between a first variable and a second variable, a second correlation coefficient between the second variable and a third variable, and a third correlation coefficient between the first variable and the third variable in the four or more pieces of measurement data constituting the determination data set, where the first variable is a value of the first detection signal, the second variable is a value of the second detection signal, and the third variable is a value of the third detection signal, and the predetermined determination criterion is that at least one of the first, second or third correlation coefficient has an absolute value greater than or equal to a predetermined threshold.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anagawa et al (US 2018/0164127 A1) teaches, a signal processing circuit for processing a first detection signal, a second detection signal, and a third detection signal (Fig. 1.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868